

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”), dated as of [DATE], is between
Hooper Holmes, Inc., a New York corporation (including its subsidiaries, the
“Company”), and [NAME OF DIRECTOR/OFFICER] (“Indemnitee”).
WHEREAS, Indemnitee is or will become a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the risk of litigation and
other claims being asserted against directors and officers of public companies;
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability for services rendered to the Company, in order to procure
Indemnitee’s continued service to the Company as a director or officer, as the
case may be, and to enhance Indemnitee’s ability to effectively serve the
Company, and in order to provide specific contractual assurance that the
protection promised by the Company’s Certificate of Incorporation and Restated
By-Laws, each as may be amended and restated from time to time (collectively,
the “Constituent Documents”) will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of any of the Constituent
Documents, any change in the composition of the Board (as defined below) or any
change in control or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of, and
the advancement of Expenses (as defined below) to, Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement and, to the extent insurance is maintained, to provide for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies; and
WHEREAS, Article V of the Company’s Restated By-Laws permits the Company to
provide indemnification to its directors and officers to the fullest extent
permitted by Section 722 et seq. of the Business Corporation Law of New York
(the “BCL”) and contemplates that the Company may enter into any agreement
approved by the Board with any director or officer of the Corporation for the
purposes of providing to such director or officer the right to indemnification
and advancement of expenses.
NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide services to the Company, the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events: (i) any Person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 20% or
more of the Company’s then outstanding Voting Securities unless the change in
relative beneficial ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors; (ii) the
consummation of a reorganization, merger or consolidation, unless immediately
following such reorganization, merger or consolidation, all of the beneficial
owners of the Voting Securities of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction; (iii) during any period of two (2) consecutive
years, not including any period prior to the execution of this Agreement,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new directors whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the Board; or (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.
(c)    “Claim” means any reasonably foreseeable, threatened, pending or
completed action, suit, proceeding, arbitration or alternative dispute
resolution mechanism, whether civil, criminal, administrative, arbitrative,
investigative or other, and whether made pursuant to federal, state or other law
or any inquiry, hearing or investigation (whether internal or external) that
might lead to the institution of any such action, suit, proceeding, arbitration
or other alternative dispute resolution mechanism, including, without limitation
any action, suit or proceeding seeking injunctive or declarative relief
regarding the existence of any fiduciary duty, brought or conducted by any third
party or by or in the right of the Company or an affiliate of the Company.
(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(e)    “Expense Advance” means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 5.
(f)    “Expenses” means any and all expenses, including attorneys’, consultants’
and experts’ fees, court costs, transcript costs, travel expenses, duplicating,
printing and binding costs, telephone charges, and all other costs and expenses
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness or
participate in, any Claim, including, without limitation, all costs and fees
reasonably incurred in connection with the enforcement of this Agreement.
(g)    “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee or Indemnitee’s testator or intestate is or was or has agreed to
become a director or officer or is or was serving or has agreed to serve, at the
request of the Company, any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity or
enterprise in any capacity, or by reason of an action or inaction by Indemnitee
in any such capacity (whether or not serving in such capacity at the time any
Loss is incurred for which indemnification can be provided under this
Agreement).
(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past five (5) years has performed, services for either: (i) the Company
or Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements); or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(i)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), excise taxes
assessed on Indemnitee with respect to an employee benefit plan, amounts paid or
payable in settlement, including any interest, assessments, any federal, state,
local or foreign taxes imposed as a result of the actual or deemed receipt of
any payments under this Agreement and all other charges paid or payable in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim.
(j)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.
(k)    “Voting Securities” means any securities of the Company that vote
generally in the election of directors.
2.    Services to the Company. Indemnitee hereby agrees to serve the Company for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders
his resignation or is removed, subject to the terms of any retention agreement
between Indemnitee and the Company. This Agreement shall not be deemed an
employment agreement or an agreement for the nomination, appointment or election
as a director or officer between the Company and Indemnitee.
3.    Indemnification.
(a)    Generally. Subject to Section 3(b) and Section 7, the Company shall
indemnify Indemnitee, to the fullest extent permitted by the BCL as in effect on
the date of this Agreement or as authorized or permitted by any amendment to or
replacement of the BCL adopted after the date of this Agreement that increases
the extent to which a corporation may provide indemnification, against any and
all Losses if Indemnitee was or is or becomes a party to or a witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event.
(b)    Requests for Indemnification. In order to obtain indemnification pursuant
to this Agreement, Indemnitee shall submit to the Company a written request
therefor, including in such request such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the applicable Claim, provided that documentation and
information need not be so provided to the extent that the provision thereof
would undermine or otherwise jeopardize attorney-client privilege.
Indemnification shall be made insofar as the Indemnitee is entitled to
indemnification in accordance with Section 3(c) or Section 3(d).
(c)    Mandatory Indemnification. In accordance with Section 3(a) and
notwithstanding any other provisions of this Agreement to the contrary, the
Company shall indemnify Indemnitee against all Losses (i) to the extent that
Indemnitee shall have been successful on the merits or otherwise in defense of
any Claim relating to an Indemnifiable Event or any portion thereof or in
defense of any issue or matter therein, including without limitation dismissal
without prejudice, or (ii) to the extent that Indemnitee’s involvement in a
Claim relating to an Indemnifiable Event is to prepare to serve and serve as a
witness, and not as a party.
(d)    Determination of Entitlement to Indemnification. To the extent that the
provisions of Section 3(c) are inapplicable to a Claim relating to an
Indemnifiable Event, upon the final disposition of a Claim that is the subject
of a request for indemnification delivered in accordance with and pursuant to
Section 3(b), any determination of whether Indemnitee has satisfied any
applicable standard of conduct under the BCL that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company shall be made as follows:
(i)    if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii)    if a Change in Control shall have occurred, such determination shall be
made (A) if Indemnitee so requests in writing, by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board or (B)
otherwise, by Independent Counsel in a written opinion addressed to the Board, a
copy of which shall be delivered to Indemnitee.
The Company shall use its reasonable best efforts to cause any determination
required under this Section 3(d) to be made as promptly as practicable. If such
determination shall not have been made within thirty (30) days after the later
of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 3(b) (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
fifteen (15) days, if the Person or Persons making such determination in good
faith requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.
(e)    Selection of Independent Counsel. If any determination required to be
made pursuant to Section 3(d) is to be made by Independent Counsel pursuant to
Section 3(d)(i), the Independent Counsel shall be selected by the Board, and the
Company shall give written notice to Indemnitee advising Indemnitee of the
identity of the Independent Counsel so selected. If such determination is to be
made by Independent Counsel pursuant to Section 3(d)(ii), the Independent
Counsel shall be selected by Indemnitee, and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either case, Indemnitee or the Company, as applicable, may, within
ten (10) days after receiving written notice of selection from the other,
deliver to the other a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the Person or firm so selected shall act as Independent Counsel. If a
proper and timely objection is made, the Person selected may not serve as
Independent Counsel unless and until such objection is withdrawn or the New York
Court (as defined in Section 23), or, at Indemnitee’s option, pursuant to an
arbitration, has determined that such objection is without merit. If, within
fourteen (14) days after receipt by the Company of a request for indemnification
pursuant to this Agreement, no Independent Counsel shall have been selected and
not objected to, either the Company or Indemnitee, may petition the New York
Court (as defined in Section 23), or, at such Person’s option, initiate an
arbitration, for resolution of any objection which shall have been made to the
selection of Independent Counsel and/or for the appointment of another Person as
Independent Counsel, and the Person with respect to whom all objections are so
resolved or the Person so appointed shall act as Independent Counsel. The
Company shall pay all of the reasonable fees and expenses of the Independent
Counsel and Indemnitee incurred in connection with the Independent Counsel’s
determination pursuant to Section 3(d).
(f)    Appeal Right. Indemnitee and the Company shall each have the right to
appeal any decision of the Disinterested Directors, the Board or Independent
Counsel to the New York Court, or, at Indemnitee’s or Company’s sole option, to
an arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Any such adjudication or arbitration shall be conducted
in all respects as a de novo trial or arbitration on the merits. In any such
adjudication or arbitration the presumptions and burdens set forth in Section 9
shall apply.
(g)    Payment of Indemnification. If, in regard to any Losses: (a) Indemnitee
shall be entitled to indemnification pursuant to Section 3(c); or (b) Indemnitee
has been determined or deemed to be entitled to indemnification in accordance
with Section 3(d), then, in each case, the Company shall pay to Indemnitee,
within ten (10) days after the later of (i) the Notification Date or (ii) the
earliest date on which the applicable criterion specified in clause (a) or (b)
is satisfied, an amount equal to such Losses.
4.    Advancement of Expenses. The Company shall pay on behalf of Indemnitee,
advance to Indemnitee or reimburse Indemnitee for any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event within ten (10) days after written request
by Indemnitee, whether such request is made prior to or after final disposition
of any Claim. In connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. Execution and delivery to the Company of this
Agreement by Indemnitee constitutes a promise and undertaking by Indemnitee to
repay any and all amounts paid, advanced or reimbursed by the Company pursuant
to this Section 4 in respect of Expenses relating to, arising out of or
resulting from any Claim in respect of which it shall be determined, pursuant to
Section 3(d), following the final disposition of such Claim, that Indemnitee is
not entitled to indemnification under Section 3 or has received reimbursement or
advances for Expenses in excess of the amount to which Indemnitee is entitled.
Any and all amounts Indemnitee is required to reimburse to the Company pursuant
to this Section 4 shall be repaid promptly, but in no event later than sixty
(60) days, following such determination. No other form of undertaking shall be
required other than the execution of this Agreement. Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.
5.    Indemnification for or Advancement of Expenses in Enforcing Rights. To the
fullest extent allowable under applicable law, the Company shall also indemnify
Indemnitee for, subject to and in accordance with Section 3, and, if requested
by Indemnitee in writing, shall advance to Indemnitee, subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents or any applicable law, rule or regulation now or
hereafter in effect relating to Claims relating to Indemnifiable Events, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be. However, in the event that Indemnitee is ultimately determined not
to be entitled to such indemnification or insurance recovery, as the case may
be, then all amounts advanced under this Section 5 shall be repaid in accordance
with Section 4. Indemnitee shall be required to reimburse the Company in the
event that a final judicial determination is made that such action brought by
Indemnitee was frivolous or not made in good faith. Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.
6.    Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Losses in respect of a Claim related to an Indemnifiable Event but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.
7.    Exclusions from Indemnification or Advancement of Expenses.
Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated to:
(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except: (i) proceedings referenced in Section 5
(unless a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous); or (ii) where the Company has joined in or the Board has
consented to the initiation of such proceedings;
(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction establishes that Indemnitee’s acts were committed in bad faith or
were the result of active and deliberate dishonesty and were material to the
applicable Claim, or that Indemnitee personally gained in fact a financial
profit or other advantage to which Indemnitee was not legally entitled;
(c)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law;
(d)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in circumstances in
which such profits are required to be paid to the Company pursuant to Section
16(b) of the Exchange Act, or any similar successor statute; or
(e)    indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
or payment to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Securities and Exchange Act of 1934, as amended
(including any such reimbursements under Section 304 of the Sarbanes-Oxley Act
of 2002 in connection with an accounting restatement of the Company or the
payment to the Company of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act).
8.    Notification, Defense and Settlement of Claims.
(a)    Notification of Claims by Indemnitee. Indemnitee shall notify the Company
as soon as practicable of any Claim which could relate to an Indemnifiable Event
or for which Indemnitee could seek Expense Advances, including a brief
description (based upon information then available to Indemnitee) of the nature
of, and the facts underlying, such Claim. The failure by Indemnitee to timely
notify the Company hereunder shall not relieve the Company from any liability
hereunder unless the Company’s ability to defend such claim was materially and
adversely affected by such failure.
(b)    Notification of Claims by Company. The Company shall notify Indemnitee as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to the Company) of the nature of, and the
facts underlying, such Claim.
(c)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim, (iii) after a Change in Control, Indemnitee’s employment of its
own counsel has been approved by the Independent Counsel or (iv) the Company
shall not in fact have employed counsel to assume the defense of such Claim,
then Indemnitee shall be entitled to retain its own separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company.
(d)    Settlement of Claims. The Company shall not settle, in whole or in part,
any Claim relating to an Indemnifiable Event in a manner that imposes any
Expense, liability or limitation on Indemnitee without Indemnitee’s prior
written consent, unless the Company first confirms its obligations to indemnify
Indemnitee pursuant hereto and otherwise pays to Indemnitee all such Losses and
Expenses with respect thereto, which such consent shall not be unreasonably
withheld. Indemnitee shall not settle, in whole or in part, any Claim relating
to an Indemnifiable Event in a manner that imposes any Expense, liability or
limitation on the Company without the Company’s prior written consent, which
such consent shall not be unreasonably withheld.
9.    Presumptions and Defenses.
(a)    Indemnitee’s Entitlement to Indemnification. Indemnitee shall be entitled
to the presumption that Indemnitee has satisfied the applicable standard of
conduct and is entitled to indemnification provided that, if applicable, the
notification provisions of Section 8(a) have been satisfied, and the Company
shall have the burden of proving by a preponderance of the evidence that
Indemnitee has not satisfied the applicable standard of conduct and is not
entitled to indemnification. No determination by the Company (including by its
Disinterested Directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct may be used as a defense to any
legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
The termination of any Claim by judgment, settlement (whether with or without
court approval), conviction or upon a plea of nolo contendere, or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or have any particular belief, or that
indemnification hereunder is otherwise not permitted.
(b)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related determination as to whether any applicable standard
of conduct has been met, the burden of proving such a defense or that Indemnitee
did not satisfy the applicable standard of conduct shall be on the Company.
(c)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith, for a purpose which he reasonably believed to be in, or, in the case of
service for any other entity, not opposed to, the best interests of the Company
and, in criminal actions or proceedings, in addition, had no reasonable cause to
believe that his conduct was unlawful, if Indemnitee’s actions or omissions to
act are taken in good faith reliance upon information, advice, opinions, reports
or statements including financial statements and other financial data, in each
case prepared or presented by (i) one or more officers or employees of the
Company or any entity of which the Company owns 50% or more of such entity’s
voting securities, whom Indemnitee believes to be reliable and competent in the
matters presented; (ii) counsel, public accountants or other persons as to
matters which Indemnitee believes to be within such Person’s professional or
expert competence; or (iii) a committee of the Board upon which Indemnitee does
not serve, duly designated in accordance with a provision of the Constituent
Documents as to matters within its designated authority, which committee
Indemnitee believes to merit confidence. Notwithstanding the foregoing,
Indemnitee shall not be considered to be acting in good faith if Indemnitee has
knowledge concerning the matter in question that would cause such reliance to be
unwarranted.
(d)    Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of clause (i) of Section 3(c) if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Claim relating to an Indemnifiable Event to which Indemnitee is a party is
resolved in good faith in any manner other than by adverse judgment against
Indemnitee (including, without limitation, settlement of such action, claim or
proceeding with our without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise for
purposes of clause (i) of Section 3(c). The Company shall have the burden of
proof by preponderance of the evidence to overcome this presumption.
10.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
BCL, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.
11.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
12.    Insurance. For the duration of Indemnitee’s service as a director or
officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials. The Company shall promptly notify Indemnitee of any material change
in such insurance coverage.
13.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
14.    Statute of Limitations. The Company agrees not to assert that a claim for
indemnification is barred by the statute of limitations as an affirmative
defense or otherwise.
15.    Validity of Agreement. The Company shall not oppose the right of
Indemnitee to seek any adjudication or arbitration sought under the terms of
this Agreement and shall be precluded from asserting that the procedures or
presumptions contained herein are not valid, binding or enforceable and shall
stipulate in any such adjudication or arbitration that the Company is bound by
all of the provisions of this Agreement.
16.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand or by courier and receipted for by the party to whom
said notice or other communication shall have been directed, b) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed or (c) if sent by facsimile transmission
and fax confirmation is received, on the next business day following the date on
which such facsimile transmission was sent. Addresses for notice to either party
are as shown on the signature page of this Agreement, or such other address as
any party shall have given by written notice to the other party as provided
above.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
18.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.
19.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
20.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
21.    Interpretation. As used in this Agreement, the words “herein,” “hereof,”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular paragraph, subparagraph, Section, or other
subdivision and the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation.” Whenever the context may
require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa. Unless the context otherwise
requires, references herein: (a) to sections, schedules and exhibits mean the
sections of, and schedules and exhibits attached to, this Agreement; (b) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (c) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. A signed copy of
this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
23.    Governing Law and Forum; Service of Process. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York applicable to contracts made and to be performed in such state
without giving effect to its principles of conflicts of laws. Except with
respect to any arbitration commenced by Indemnitee, the Company and Indemnitee
hereby irrevocably and unconditionally (a) agree that any action, suit or other
proceeding arising out of or in connection with this Agreement shall be brought
only in a competent New York state court located in New York County (the “New
York Court”), and not in any other state or federal court in the United States
of America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the New York Court for purposes of any action, suit or
other proceeding arising out of or in connection with this Agreement, (c) waive
any objection to the laying of venue of any such action, suit or other
proceeding in the New York Court, and (d) waive, and agree not to plead or to
make, any claim that any such action, suit or other proceeding brought in the
New York Court has been brought in an improper or inconvenient forum.
[Signatures follow on next page]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
HOOPER HOLMES, INC.




By:                        
Name:
Title:


Address:
                    
                    
                    
Attention:                 
Phone:                 
Fax:                     
Email:                     


Indemnitee:




                        
Name:




Address:
                    
                    
                    
Attention:                 
Phone:                 
Fax:                     
Email:                     

1

